Citation Nr: 1440442	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1999 to March 2000 and from May 2006 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the RO which denied entitlement to TDIU.  

The Board notes that the Veteran had initially filed an informal claim for service connection for posttraumatic stress disorder (PTSD) on May 29, 2009 and then formalized that claim in June 2009.  The RO denied service-connection for PTSD in a November 2009 rating decision.  In March 2010, the RO reconsidered its prior decision in light of new evidence received, but again denied the Veteran's claim.  The Veteran then amended his claim in March 2010.  In an April 2011 rating decision, the RO granted the Veteran service connection for PTSD and inferred the issue of TDIU as part of the original claim based upon previous statements the Veteran had made regarding his employability and deferred it for a decision at a later date, which, in turn, became the August 2011 rating decision currently under appeal.  Therefore, the proper time period for consideration of the Veteran's claim for a TDIU is May 29, 2009, the date of the original claim from which the TDIU claim was inferred, to present.

The appeal was previously before the Board in August 2013, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.  A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

From May 29, 2009, a service connected disability prevents the Veteran from engaging in gainful employment for which he otherwise is qualified.


CONCLUSION OF LAW

Effective May 29, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Background

The Veteran contends that he is unable to secure or maintain substantially gainful employment on account of his service-connected PTSD.  In particular, the Veteran has stated that he has not worked since 2007 and that his previous employment was only in a part-time capacity for a Target store.

A review of the Veteran's VA outpatient treatment records reveals that he has been continually treated for his PTSD.  On numerous occasions throughout the appeals period, the Veteran has stated that he rarely leaves his house, as it is the only place that he feels safe.  He has further indicated that loud noises and bright lights also aggravate his condition and he is able to control these aspects at home.  The Veteran's symptoms are treated with regular medication.

The Veteran was provided with a VA PTSD examination in June 2011.  At the examination, the examiner opined that the Veteran s claim of not being able to be around people support the contention that he is unemployable.  However the current interview findings do not support a claim of unemployability.  His difficulties with employability appear to be more a matter of motivation and personality issues than a matter of trauma related factors contributing to unemployability.  

By his report the Veteran secludes himself in his room in his parent's house most days.  He stated does not like to interact with people.  He stated he has accepted
his lifestyle of isolation.  He states he does not care about people anymore.  It was
unclear to the examiner whether the Veteran was just having depression adjustment issues after regretting that he needed to move back in with his parents after living
irresponsibly for a couple of years while in college or whether he actually
suffers from PTSD and depression.  His poor occupational functioning appeared to
the examiner to be more of a motivational issue than a trauma-related issue.
Overall his impairment in occupational and social functioning appeared to be due
more to a personality issue than a clinical issue.

The Veteran was provided with an additional VA PTSD examination in September 2013.  At the examination, the examiner stated that this is a 32 year old Veteran who has been unemployed since 2008.  The Veteran noted that his last job was just after he returned from Afghanistan, and his anxiety kicked in, resulting in problems interacting with other people, and ultimately, him just not coming to work.  He has not tried working since then.  His report of symptoms suggests that PTSD and depression are within moderate ranges, and this symptom level is maintained by his use of psychotropic medication.  

The examiner further explained the Veteran's ability to function in an occupational environment and to describe functional limitations.  He experiences serious anxiety when interacting with other people and this anxiety can manifest as irritability and anger.  He has learned to cope by removing himself from situations, but this may prove to be a problematic strategy in the working environment.  He is likely to experience strained relationships at work due to these issues, or is likely to isolate himself altogether on the job site to maintain adequate work functioning.  He will function best in a job that allows him independence and limited contact with other people.  He experiences some problems maintaining concentration, and will likely need to take breaks.  His motivation is variable, and this may manifest as not
completing projects on time or procrastinating.  He experiences hypervigilance and a hyperstartle response, and will function best in environments with limited incoming stimuli and limited spontaneous events.  His fatigue may also result limited endurance when working.

Analysis

The Veteran is currently service-connected for PTSD, rated as 70 percent disabling.  Therefore, the Veteran has one disability that is 60 percent or more for consideration of a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran meets the schedular requirements, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  After a review of the competent evidence, the Board finds that TDIU is warranted. 

The Board has determined that, based upon the Veteran's competent and credible statements, he is unemployed and has been so since he filed his claim in May 2009.  In this regard, the Veteran has repeatedly and consistently stated that he has not worked since 2007, at which time he was merely working part-time at a Target store.  The Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and statements are consistent with the work history provided by him and tend to corroborate the Veteran's assertion of his employment.   In particular, the Veteran's outpatient treatment records and VA examinations support the contentions that the Veteran has continually isolated himself from family and friends as well as confining himself to his parents' house, leaving only under limited circumstances, such as to receive medical treatment.  It stands to reason that if the Veteran is unable to even leave his own home in this respect, he would also not be able to leave to go work at a job.  In this regard, the Board finds the Veteran's claimed unemployment due to unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While the September 2013 VA examiner found that the Veteran's increased isolation is not consistent with the improvements seen in his other symptoms presentation, there has been no explanation to refute that the Veteran is actually experiencing these functional effects, despite any contradiction.  In essence, the VA examiner still provided support for the assertion that the Veteran is confined to his home due to his PTSD.

Additionally, although the June 2011 VA examiner noted that the Veteran's isolation and unemployability may possibly be the result of a personality disorder or poor motivation, no such disorders were actually diagnosed.  Rather the examiner only provided diagnoses for PTSD and a dysthymic disorder, which were actually supported with his medical findings unlike the theories of a personality disorder or poor motivation.  Further, while the examiner appears to attribute the Veteran's unemployment to his apathy about working, VA outpatient treatment records indicate that it is actually the Veteran's anxiety, social isolation/withdrawal, and irritability that led to his departure from the workforce.  Also, it is noted that the September 2013 VA examiner found that the Veteran's symptoms of loss of interest in previously enjoyed activities, social isolation/withdrawal, sleeping disturbance, irritability, difficulty concentrating, distractibility, fatigue, and feelings of guilt, many of which are symptoms the Veteran has indicated interfere with his ability to leave the house or work a job, cannot be separated out amongst the Veteran's PTSD and dysthymic disorder.  Therefore, providing the benefit of the doubt, all of these symptoms are found to be associated with the Veteran's PTSD.  Accordingly, the VA examinations, taken together, provide support that that the Veteran's unemployment is in fact attributed to his PTSD symptoms which keep him mostly confined to his parent's home. 

Therefore, as the evidence establishes that the Veteran is unemployable due to his service-connected PTSD, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted effective May 29, 2009.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


